DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-9, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vilhelmsson et al (2013/0209349).
Vilhelmsson ‘349 discloses a process for the production of chlorine dioxide comprising:
feeding chlorate ions, hydrogen peroxide and an acid into a reactor comprising packing elements inside;
reacting said chlorate ions, hydrogen peroxide and acid in said reactor to form a product stream comprising chlorine dioxide; and,
withdrawing said product stream from said reactor (note claim 1).
The packing elements can be corrugated plates (note paragraph [0027]); thus, Vilhelmsson ‘349 discloses with sufficient specificity the use of corrugated plates for the 102 rejection.  The corrugated plates would create at least a helical path in the reactor.  Thus, the reactor as disclosed in Vilhelmsson ‘349 is considered the same as the required “separator” in the instant claim 1.
For the instant claim 2, Vilhelmsson ‘349 discloses that an aqueous solution comprising both alkali metal chlorate and hydrogen peroxide is mixed with an acid to form an aqueous reaction mixture, which then is fed into the reactor (note paragraph [0019]).  This fairly teaches the use of a “mixing device” to mix the two aqueous solutions and such “mixing device” is in fluid communication with the reactor.
For the instant claim 3, Vilhelmsson ‘349 discloses that the chlorine dioxide is produced in the reactor or “separator”. 
For the instant claim 4, the acid is at least one of sulfuric acid, hydrochloric acid (note paragraph [0014]).
For the instant claim 5, Vilhelmsson ‘349 discloses the use of a chlorate, hydrogen peroxide and sulfuric acid (note claims 1 and 10).
For the instant claim 8, Vilhelmsson ‘349 discloses that an aqueous solution comprising alkali metal chlorate and hydrogen peroxide is fed through a nozzle while the acid is fed through a second nozzle directed opposite to the first nozzle (note paragraph [0019]).
For the instant claim 9, in Vilhelmsson ‘349, the pressure maintained within the reactor is suitable slightly subatmospheric (note paragraph [0024]).  This range is within the claimed “less than atmospheric pressure”.
For the instant claim 11, the process of Vilhelmsson ‘349 may be used for the production of chlorine dioxide in small or medium scale, for example from about 0.5 to about 300 kg ClO2/hr (1.1 to 661.39 lbs).  The lower value is within the claimed range.
For the instant claim 12, in Vilhelmsson ‘349, the temperature is from about 40 to about 80oC (note paragraph [0024]).  This range is well within the claimed range.
The process of Vilhelmsson ‘349 anticipates the claimed process.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vilhelmsson ‘349.
Vilhelmsson ‘349 discloses a process as stated above.
For the instant claim 10, Vilhelmsson ‘349 does not specifically disclose the residence time in the reactor, however, it would have been obvious to one skilled in the art to select an appropriate residence time for the process of Vilhelmsson ‘349 in order to produce the desired amount of chlorine dioxide.
For the instant claim 13-15, Vilhelmsson ‘349 discloses that the reactor may be a through-flow or pipe and the feed chemicals are fed into the reactor at a first end of the reactor, while the product stream comprising chlorine dioxide with withdrawn at a second end of the reactor.  It would have been obvious to one skilled in the art to feed the reactants into the reactor at the top, the bottom or the middle, as long as chlorine dioxide could still be formed in the reactor.
For the instant claim 16, it would have been obvious to one skilled in the art to recover and recycle any liquid from the reactor in order to minimize any loss of chlorine dioxide and/or unreacted reactant.
For the instant claim 17-18, the corrugated plates as disclosed in Vilhelmsson ‘349 are considered as the claimed “plurality of plates”.  
For the instant claim 19, it would have been obvious to one of ordinary skilled in the art to select appropriate process conditions in Vilhelmsson ‘349 in order to maximize the conversion efficiency.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vilhelmsson ‘349, optionally in view of Beardwood (2006/0096930).
Vilhelmsson ‘349 discloses a process as stated above.
Vilhelmsson ‘349 discloses that the chlorine dioxide withdrawn from the reactor is brought to an eductor,  The eductor is fed with a motive stream that may be a liquid, preferably water (note paragraph [0029]).  The water motive stream is considered as the claimed “process water”.
In the event that the water motive stream could not be considered as the claimed “process water”, Bearwood ‘930 is optionally applied as stated below.
Bearwood ‘930 discloses a process for treating an aqueous system by feeding chlorine dioxide into the aqueous system to be treated (note claim 1, step d).  The aqueous system as disclosed in Bearwood ‘930 is considered as the claimed “process water”.
It would have been obvious to one of ordinary skill in the art to add or inject the chlorine dioxide product of Vilhelmsson ‘349 to an aqueous system to be treated, because Bearwood ‘930 teaches the desire to treat an aqueous system with chlorine dioxide.

Claim(s) 1, 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bearwood ‘930 in view of Vilhelmsson ‘349.
Bearwood ‘930 discloses a process for treating an aqueous system with chlorine dioxide (note claim 1).  
For the instant claims 3-4 and 6, as shown in Figure 2, hydrochloric acid, bleach and sodium chlorite are fed into a mixing chamber (note also claim 14).  The wavy lines in the Figure 2 fairly teaches that the reaction mixture would flow in a helical path.
Vilhelmsson ‘349 is further applied as stated above to teach that the use of packing, such as corrugated plates, would increase the production of chlorine dioxide.  

Claim(s) 1-5, 7, 9-15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charles et al (6,790,427) in view of Grund et al (2014/0302176).
Charles ‘427 discloses a process of producing chlorine dioxide by feeding chlorine ions, acid and hydrogen peroxide as aqueous solutions to a reactor; reducing the chlorate ions in the reactor to chlorine dioxide (note claim 1).
For the instant claim 2, Charles ‘427 discloses that the reactants may be fed directly to the reactor or via a separate mixing device (note column 3, lines 44-46).
For the instant claims 3-5, sodium chlorate, hydrogen peroxide and sulfuric acid are used in the Example.
For the instant claim 9, the pressure in Charles ‘427 is slightly subatmospheric (note column 3, lines 39-42).
For the instant claim 10, the residence time is from about 1 to about 1000 seconds, preferably from about 2 to about 40 seconds (note column 4, lines 5-7).
For the instant claim 11, the process of Charles ‘427 is suitable for production of chlorine dioxide in small-scale, for example from about 0.1 to about 100 kg/hr (about 0.22 to about 220 lbs/hr), preferably from about 0.1 to about 25 kg/hr (about 0.22 to about 55.11 lbs/hr) (note column 4, lines 33-36).  This ranges overlap the claimed range, With respect to the encompassing and overlapping ranges previously discussed, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of invention to select the portion of the prior art’s range which is within the range of the applicants’ claims because it has been held prima facie case of obviousness to select a value in a known range by optimization for the results. In re Boesch, 205 USPQ 215. Additionally, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
	For the instant claim 11, the temperature in Vilhelmsson ‘349 is from about 10 to about 80oC (note column 3, lines 35-38).
	For the instant claims 13-15, note the reasons as stated.
	For the instant claim 19, the conversion degree of chlorate to chlorine dioxide is from about 95% to 100% (note column 3, lines 31-35).
	For the instant claim 20, the motive water as shown in Figure 1 is considered as the “process water”.
	The difference is Charles ‘427 does not disclose a helical path.
	Charles ‘427, however, does disclose that the reactor can be a tubular vessel or pipe (note column 3, lines 46-47).
	Grund ‘176 discloses a method of treating water with chlorine dioxide (note title).
	Grund ‘176 discloses that using a tubular reactor is preferred.  In general, the tube of the tubular reactor is designed to be sufficiently long to ensure the envisaged residence time in the reactor in order that the best possible conversion may be achieved for the constituents. A tubular reactor containing one or more tubular coils is a particularly preferably reactor (note paragraph [0059]).
	It would have been obvious to one of ordinary skill in the art to use tubular coil(s) as the reactor in the process of Charles ‘427, as suggested by Grund ‘176, because such coil design would lengthen the reactor without significant increase in size of the reactor.  It would have been obvious to one skilled in the art to select a coil plane angle for the tubular coils as disclosed in Grund ‘176 so that such coils would be sufficient long to provide the desired residence time.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356. The examiner can normally be reached Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        August 27, 2022